Citation Nr: 1216126	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-38 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran was provided an adequate opportunity to present evidence at his hearing.  The issue on appeal was adequately explained to him and he demonstrated actual knowledge of the type of evidence necessary to substantiate his claim.  See 38 C.F.R. § 3.103(c) (2011).

The Veteran submitted additional evidence to the Board which was received in April 2012 along with a signed and dated waiver of Regional Office consideration of the additional evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in February 2008 and March 2009.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2011).  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA is not precluding from interpreting the graph data from a private audiology report which otherwise meets the requirements of an examination for hearing impairment for VA purposes and converting them into numerical data.  See, e.g., Kelly v. Brown, 7 Vet. App. 471 (1995).

In this case, the Veteran contends that his hearing loss is more disabling than indicated by the assigned rating.  He provided statements from friends and family members attesting to his hearing difficulties and he testified in January 2012 that his hearing had gotten worse since his last VA compensation examination in November 2009.  He also testified that he had recently undergone surgery in 2011 to repair a hole in his eardrum.  In support of his claim he provided copies of private audiology reports dated in February and March 2010 noting diagnoses of severe sensorineural hearing loss and providing audiogram findings in graph form.  Also, more recently, he has submitted additional private medical evidence including April 2011 records relating to the Veteran's ear surgery as well as audiograms conducted in April 2011, June 2011, and September 2011.  The available evidence, however, does not indicate these tests include a controlled speech discrimination test (Maryland CNC).  In light of the Veteran's credible report of worsening hearing, the Board finds an additional VA audiology examination is required.  The February 2010, March 2010, April 2011, June 2011, and September 2011 private audiogram graphs should also be reviewed by the audiologist and, if they meet the requirements of an examination for hearing impairment for VA purposes, converted into numerical data.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, records not already of record should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA audiology examination for opinions as to the current nature and extent of his service-connected bilateral hearing loss.  The February 2010, March 2010, April 2011, June 2011, and September 2011 private audiogram graphs should also be reviewed by the audiologist and, if they meet the requirements of an examination for hearing impairment for VA purposes, converted into numerical data.  The examiner must provide a full description of the functional effects caused by the bilateral hearing loss.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


